Green and Pine, JJ. (dissenting).
We must dissent. We do not subscribe to the majority view that the car defendant was driving was stopped based upon probable cause. The People did not establish that the informant was reliable as they must under the Aguilar-Spinelli test and People v Hendricks (25 NY2d 129, 133). The majority, relying on dicta in People v Elwell (50 NY2d 231, 237), holds that the reliability of the informant was established by police observation corroborating the details of the informant’s information concerning the vehicle, route and elapsed time of defendant’s trip to Rochester.
The fact that the car the informant described was observed travelling east toward Rochester and then, after a significant interval of time, again seen traveling west toward Bergen does not establish probable cause to stop the car. The police did not observe the car at any time outside of Genesee County. The police did not see drugs in the vehicle at any time prior to the stop, nor did the police observe the vehicle or occupants of it violate any law.
There was no evidence that the informant was reliable in the past, or gave information against his penal interest, or that the information he gave the police was under oath (see, People v Rodriguez, 52 NY2d 483, 489; People v Wheatman, 29 *971NY2d 337, 345). In sum, all the police "corroborated” is that a car was driven east toward Rochester and then, sometime later, returned west toward Bergen. There is nothing criminal about that. Since the People failed to establish that the informant was reliable, the police lacked probable cause to stop the car based solely upon the information the informant provided (see, People v Johnson, 66 NY2d 398, 403-405; People v Fallon, 134 AD2d 887). Accordingly, the judgment should be reversed, defendant’s motion to suppress granted and the indictment dismissed. (Appeal from Judgment of Genesee County Court, Morton, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.